Opinion by
Mr. Chief Justice Fell,
The plaintiffs are brothers and sisters of Mary Zimmerman, who was one of four illegitimate children. The land for which ejectment was brought was devised to her by her mother in 1881. She died intestate in 1882, leaving to survive her a husband whose claim of title under the Intestate Act of 1883 was undisputed during his life and who devised the land to the defendants, who are his children by a subsequent marriage. ,
All of our decisions hold that the Act of 1855 did not legitimate illegitimates but gave to the mother and illegitimate children the capacity to inherit from each other only: Grubb’s Appeal, 58 Pa. 55; Steckel’s Appeal, 64 Pa. 493; Woltemate’s Appeal, 86 Pa. 219; Neil’s Appeal, 92 Pa. 193; Tennent’s Appeal, 166 Pa. 498. This, as was said in Woltemate’s Appeal, supra, is the extent *602to which the legislature had opened the door to illegitimates. The right of illegitimates to inherit has since been enlarged by statute, but as the law stood at the death of Mary Zimmerman, there was no relationship between her and the plaintiffs through which her estate could pass to them. It follows that judgment non obstante veredicto was properly entered for the defendants.
The judgment is affirmed.